DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-21, recites “wherein the second free end of the secondary strap is releasably attached to the primary strap closer to the first free end than to the first fixed end”, renders the claim indefinite because it is unclear the second free end attaches to the first fixed end or the first free end? and what is to do with the relationship between the first free end closer than the first fixed end. It is unclear which structure encompassed by such limitation?  For the purpose of examination and as best understood the limitation is interpreted to mean that the second free end attached to the upper.
The term “can” in claim 5 is a relative term which renders the claim indefinite. The term “can” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the phrase can be read “wherein the second free end of the secondary strap cannot releasably fix to the primary strap in multiple locations along a length of the primary strap.”
Claim 11, recites “wherein the first portion of the primary strap member is located closer to the first end than to the second end”, renders the claim indefinite because it is unclear the second free end attaches to the first end or the second end? and what is to do with the relationship between the first end closer than the second end. It is unclear which structure encompassed by such limitation?  For the purpose of examination and as best understood the limitation is interpreted to mean that the first end and the second end attached to the upper.
Claims 1, 11, 19, recites the limitation “a first, a second, a third  and a fourth releasable attachment region arranged on an opposite side of the primary strap are configured to releasable and attachable to the upper or the strap”, renders the claim indefinite because it is unclear how it does not attachable/releasable to the upper, since they aren’t any positively claimed any fasteners therein. 
Claims 2-10 are dependent of claim 1, and are likewise indefinite.
Claims 12-18 are dependent of claim 11, and are likewise indefinite.
Claim 20 is dependent of claim 19, and is likewise indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (2007/0033836).
Regarding claim 1, Rasmussen discloses an article of footwear (fig.1-2) comprising:
a sole (102, par [0070]) structure; an upper (102, par [0071]) connected to the sole structure, wherein the upper includes a first side, a second side opposite the first side, and an instep opening located between and partially separating the first side from the second side (fig.2); and a closure system (106, fig.6) including: a primary strap (302) having a first fixed end (320), a first free end (324), and a primary strap member (structure of element 302) extending between the first fixed end and the first free end, wherein the first fixed end is attached to at least one of the sole structure or the upper at the first side of the upper (fig.6), wherein the primary strap member extends continuously: (a) from the first fixed end, (b) across the instep opening, (c) through a first aperture (330) defined through the second side of the upper proximate to the instep opening, and (d) across the instep opening, and wherein the first free end of the primary strap is releasably attached to the first side of the upper rearward of a location where the first fixed end is attached to at least one of the sole structure or the upper (par [0071], fig.2, 10 states that the upper having an inner layer 120 and an outer layer 122 having a plurality of loops 1004; and each free end of each strap having hook and loop 808/802/806 is configured to attachable and releasable to the upper 122, par [0129]); and a secondary strap (304) having a second fixed end (340), a second free end (344), and a secondary strap member (structure of element 304) extending between the second fixed end and the second free end, wherein the second fixed end is attached to at least one of the sole structure or the upper at the second side of the upper and rearward of a second aperture, and wherein the second free end of the secondary strap is releasably attached upper (fig.6, par [0129]).
Regarding claims 6-7, Rasmussen discloses the article of footwear of claim 1, wherein the primary strap member (fig.6 shows straps 302 and 306 having similar base connection) includes a portion having a plurality of primary strap sub-members (302, 306), wherein each of the primary strap sub-members attaches to at least one of the sole structure or the upper at the first side of the upper to form the first fixed end of the primary strap (par [0135] fig.12); wherein a second aperture is defined on the second side of the upper proximate to the first aperture (330), wherein the first aperture receives one of the plurality of primary strap sub-members and the second aperture (356) receives another of the plurality of primary strap sub-members (fig.6).
Regarding claim 10, Rasmussen discloses the article of footwear of claim 1, wherein the first side is a lateral side of the article of footwear, and the second side is a medial side of the article of footwear (fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (2007/0033836).

Regarding claim 2, Rasmussen does not disclose the article of footwear of claim 1, wherein the primary strap includes a first side and a second side opposite the first side, wherein the first side of the primary strap has a first releasable attachment region and the second side of the primary strap has a second releasable attachment region.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each strap 302, 304, 306 is having two flat surfaces and each surface is configured to have an attachable and releasable region and attachable and releasable to the upper or to the other straps when the straps at fixed position.
Regarding claim 3, Rasmussen does not disclose the article of footwear of claim 2, wherein the first free end of the primary strap releasably attached to the first side of the upper comprises the first releasable attachment region engaging an upper releasable attachment region extending along the first side of the upper.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each strap 302, 304, 306 is having two flat surfaces and each surface is configured to have an attachable and releasable region and attachable and releasable to the upper or to the other straps when the straps at fixed position.
Regarding claim 4, Rasmussen does not disclose the article of footwear of claim 2, wherein the secondary strap has a third releasable attachment region, wherein the second free end of the secondary strap releasably attaching to the primary strap comprises the third releasable attachment region engaging the second releasable attachment region of the primary strap. However, par [0127] states each strap/adjustable fastening systems are configured to provide the flexibility and allow the wearer to precisely control the fastening characteristics of each fastening member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere design choice of an intended use, in this case, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation. 
Regarding claim 5, Rasmussen does not disclose the article of footwear of claim 4, wherein the second free end of the secondary strap releasably attach to the primary strap in multiple locations along a length of the primary strap.  However, par [0127] states each strap/adjustable fastening systems are configured to provide the flexibility and allow the wearer to precisely control the fastening characteristics of each fastening member.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere design choice of an intended use, in this case, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation. furthermore, the portion 344 of strap 304 is configured to crossover and attaches to multiple portions of the strap 302.
Regarding claim 9, Rasmussen does not disclose the article of footwear of claim 1, wherein the first side is a medial side and the second side is a lateral side of the article of footwear.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention wherein the first side is a medial side and the second side is a lateral side of the article of footwear, such modification would be considered a mere design choice involves routine skill art.

 

Allowable Subject Matter
Claims 8, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or rewritten to overcome the objections and rejections above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732